Citation Nr: 1044021	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for thoracic 
strain and sprain and lumbosacral degenerative disc disease.

2.  Entitlement to separate ratings for objective neurological 
abnormalities of the right lower extremity and of the thoracic 
area associated with the service-connected thoracolumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1977 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran did not appear at a hearing before 
the Board.  Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).

Because the evidence indicates that there may be objective 
neurological abnormalities, involving the right lower extremity 
and the thoracic area, which may be rated separately from the 
musculoskeletal or orthopedic manifestations, the Board is 
addressing the orthopedic and the neurological issues separately 
as set forth on the first page of the decision.

In a rating decision in December 2009, the RO granted a separate 
10 percent rating for radiculopathy in the left lower extremity.  
As the Veteran has not initiated an appeal of the 10 percent 
rating, the claim has not been developed for appellate review by 
the Board, but the Veteran does have the remainder of the one-
year period from January 10, 2010, to file a notice of 
disagreement to initiate an appeal of the 10 percent rating, if 
he so chooses.

The issues of separate ratings for objective neurological 
abnormalities of the right lower extremity and of the thoracic 
area are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.






FINDING OF FACT

Thoracic strain and sprain and lumbosacral degenerative disc 
disease are manifested by flexion to 90 degrees, extension to 30 
degrees, bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees without muscle spasm, guarding, or 
localized tenderness severe enough to result in an abnormal gait, 
or abnormal spinal contour due to scoliosis, reversed lordosis, 
or abnormal kyphosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for thoracic 
strain and sprain and lumbosacral degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 
5242, 5243 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005, in July 2007, and in December 20098.  
The notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the symptoms had 
increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.






As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (to the extent of pre-adjudication VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. Peake, 580 
F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the Veteran VA examinations in March 2006 and in 
December 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Rating Criteria for Thoracic Strain and Sprain and Lumbosacral 
Degenerative Disc Disease

Thoracic strain and sprain and lumbosacral degenerative disc 
disease is currently rated 10 percent disabling under Diagnostic 
Code 5243 based on limitation of motion under the General Rating 
Formula for Diseases and Injuries of the Spine.

A disability rated under Diagnostic Code 5243 is rated under 
either the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating Intervertebral Disc Syndrome), whichever 
method results in the higher rating.  38 C.F.R. § 4.71a.

Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The General Rating Formula is applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected.

Normal forward flexion of the thoracolumbar spine is from 0 to 90 
degrees, extension is from 0 to 30 degrees, left and right 
lateral flexion are from 0 to 30 degrees, and left and right 
lateral rotation are from 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 240 degrees

Under the General Rating Formula, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code depending on the particular nerve or 
nerve group that is affected.  


Under the Formula for Rating Intervertebral Disc Syndrome, the 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  An incapacitating episode is a period 
of acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.

Facts 

On VA examination in March 2006, the Veteran stated that he had 
pain in the thoracic and lower back areas.  The lower back pain 
was described as a pressure sensation and accompanied by left 
paraspinal muscle pain and left buttock pain radiating down to 
the left calve, which was associated with numbness along the 
thigh and top of the left foot.  Prolonged sitting or standing or 
walking more than a 1/2 mile or normal activities caused pain.  No 
incapacitating episodes were reported.  The Veteran was able to 
drive comfortably for about an hour before experiencing pain and 
numbness.  It was noted that in 1999 the Veteran had stopped 
working in construction because of back pain and that he had 
worked in a variety jobs since then. 

VA records show that in April 2006 the Veteran was working in 
security where he was able to walk and sit a lot and he was going 
to night school.

On examination, the VA examiner did not describe any symptoms 
that were attributed to the thoracic area other than pain.  The 
Veteran had some flattening of the lumbar lordosis.  On 
palpation, there was diffuse tenderness, which was increased in 
the thoracic region and a paraspinal muscle spasm in the left 
lumbar region.  Forward flexion was to 90 degrees with pain.  
Range of extension was not provided.  Bilateral lateral flexion 
was to 15 degrees and bilateral rotation was to 15 degrees.  He 
had a slightly wide-based gait and he could walk on his heels and 
toes as well as tandem walk.  Strength was 5/5 in the legs.  The 
diagnosis was L5-S1 disc disease and associated L5-S1 
radiculopathy with paresthesias and thoracic spine degenerative 
disc disease.


VA records show that in April 2006 the Veteran was working in 
security where he was able to walk and sit a lot and he was going 
to school at night.

On VA examination in December 2008, the Veteran complained of 
pain in the thoracic spine, radiating to the right scapula, with 
occasional tingling or numbness.  He has not had any 
incapacitating episodes.   The Veteran also complained of low 
back pain with occasional numbness and tingling, radiating into 
the left lower extremity, which was made worse with prolonged 
standing and he could stand for only five minutes before he had 
to change position.  He had not had any incapacitating episodes.  
The pain did not interfere with walking and he could walk several 
miles in spite of the pain.  He did not have any associated 
bladder or bowel symptoms or sexual dysfunction.  

The Veteran's back symptoms did not interfere with his civilian 
occupation performing field site assessments for a security 
company.  He was able to perform all activities of daily living.  
He could not golf because of the pain, but he could ride a bike 
or swim.

A MRI showed normal alignment and intervertebral disc spaces of 
the thoracic spine and multi level degenerative disc disease in 
the lumbar spine. 

Forward flexion was to 90 degrees, extension was to 30 degrees, 
bilateral lateral flexion was to 30 degrees, and bilateral 
rotation was to 30 degrees.  There is no change on the range of 
motion due to pain, weakness, fatigue, or lack of coordination.  
Strength testing was normal and there was no muscle atrophy.  
Gait was narrow based and steady and the Veteran was able to 
heal, toe, and tandem walk.  

VA records in April 2009 show that the Veteran's chronic low back 
disability was described as stable.





Analysis

On both VA examinations, flexion was to 90 degrees, which does 
not more nearly approximate the criteria for a 20 percent, that 
is, flexion greater than 30 degrees but not greater than 60 
degrees, considering additional functional loss due to pain or 
flare ups or repetitive movement under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The first VA examination did not record the Veteran's 
extension, so the examination was inadequate to determine the 
combined range of motion for rating.  On the second VA 
examination, the combined range of motion of the thoracolumbar 
spine was 90+30+30+30+30+30 = 240 degrees, which does not more 
nearly approximate the criteria for a 20 percent, that is, a 
combined range of motion of not greater than 120 degrees, 
considering additional functional loss due to pain or flare ups 
or repetitive movement under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

There is also no evidence of any abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis due to muscle spasm or guarding. 

Although Veteran has symptoms from both the thoracic and the 
lumbar segments of the spine, under the General Rating Formula, 
the thoracolumbar spine is rated as a single disability. 

As for a rating under Intervertebral Disc Syndrome, Diagnostic 
Code 5243, an incapacitating episodes a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  A 
review of the record shows that there is no evidence of 
incapacitating episodes of any duration requiring bed rest by 
prescribed by a physician and treatment by a physician.







Consideration has been given to "staged ratings" for the 
disability over the period of time since service connection 
became effective, but since the effective date of the award of 
service connection, the objective evidence shows that the 
disability condition has remained no more disabling that a 
reflected in the current 10 percent rating and there is no basis 
for a staged rating.

As previously explained, the Veteran has a separate rating for 
radiculopathy in the left lower extremity, the rating of which is 
not on appeal, the Board is further developing for any objective 
neurological abnormality in the right lower extremity and in the 
thoracic area.  

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
thoracic strain and sprain and lumbosacral degenerative disc 
disease, and the benefit-of- the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.






If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  In other words, the Veteran 
does not experience any symptomatology not already encompassed in 
the rating criteria.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 10 percent for thoracic strain and sprain 
and lumbosacral degenerative disc disease is denied.


REMAND

On the issue of separate ratings for objective neurological 
abnormalities of the right lower extremity and of the thoracic 
area, on VA examinations in March 2006 and in December 2008, 
Veteran complained of radiating pain into the right lower 
extremity and into the thoracic area.  

As the evidence of record is insufficient to decide the questions 
of separate ratings for objective neurological abnormalities, 
further development is needed under the duty to assist.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to determine the current level 
of objective neurological abnormality, if 
any, in the right lower extremity and in 
the thoracic area. 

The examination should include 
electromyography (EMG) and a nerve 
conduction velocity (NCS) study.  

The examiner is asked to comment on 
whether the diagnostic testing and 
clinical findings, if any, are best 
described as mild, moderate, or severe, 
incomplete paralysis of the affected 
nerve. 

The claims folder should be made available 
to the examiner for review.

2.  After the above development is 
completed, adjudicate whether a separate 
rating is assignable for objective 
neurological abnormalities of the right 
lower extremity or of the thoracic area.  
If any benefit sought is denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


